Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0155350 A1 (Kaplan) in further view of US Patent 7,740,222 B2 (Wang).
	With respect to claim 1, Kaplan shows a shower caddy for attachment to an associated outer enclosure panel (9, Fig.1) or door of an associated shower or tub enclosure, the shower caddy comprising: a body (3, 3’, 6)and an attachment mechanism (1, 1’, 2, Fig.1) mounted on an end portion of the body, the attachment mechanism having at least one movable mounting arm (1, 1’). With respect to claim 1, Kaplan doesn’t show that the attachment mechanism moves from rest position to engaged position. Wang shows an attachment mechanism (110, 110, 111,  Fig.1C) is configured such that downward movement of the body (112) relative to the attachment mechanism by force of gravity moves the mounting arm from a rest position toward an engagement position (Fig.2B) where the mounting arm is engageable with the associated outer enclosure panel or door (103, the attachment arms 110 are capable of being pivoted on the panel 103 from a position where it is perpendicular to the part 111 
	With respect to claim 2, the combination (Wang) teaches wherein in the rest position the at least one mounting arm (110) extends forward from the attachment mechanism (111) and in the engagement position the at least one mounting arm extends from a side of the attachment mechanism, the at least one mounting arm moves between the rest position and the engagement position in a common plane that is transverse to the force of gravity (movable from forward position to angled position as shown in figures 2A and 2B). 
With respect to claim 13, the combination shows (Wang) wherein the at least one mounting arm (110) is rotatable about an axis (120, Fig.1C) that extends parallel to the force of gravity. 
3.	Claims 3, 4, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0155350 A1 (Kaplan) in view of US Patent 7,740,222 B2 (Wang) in further view of US 2019/0120422 (Zhang).
	With respect to claim 3, the combination doesn’t show a drive assembly. Zhang shows the attachment mechanism includes a drive assembly (lead screw 3, Fig.2) interconnecting the body (52, Fig.1) and the at least one arm (2); the drive assembly (3) operable by movement of the body (by pressing down the handle 52) relative to the 
With respect to claim 4, the combination (Zhang) shows wherein the drive assembly includes at least one lead screw (3, Fig.2) connected to the at least one mounting arm (2) and a drive member (51) displaceable by the movement of the body (52) to drive or rotate the at least one lead screw (3) (paragraph 0051).
With respect to claim 14, the combination teaches the claimed device as discussed above including a cover (111, Fig.1C, Wang/ cover 1 in Zhang) for housing a drive assembly (110a,150 in Wang/3, Zhang); mounting arms (1, 1’, Kaplan/ 110b-c, Wang/ 2, Zhang (discusses there can be two arms 2, section 0022 ); the mounting arms connected to the drive assembly (Wang/Zhang, section 0022); the drive assembly (3 in Zhang/ pivot arms 110a in Wang) operably to move the mounting arms (2, Zhang/110b-c in Wang) between a rest position (forward position, Wang) where the mounting arms extend forward from the attachment mechanism and an engagement position  (angled position, Wang, Fig.2a, Fig.2b) where the mounting arms extend from opposite sides of the attachment mechanism for engaging the associated enclosure panel or door. 
With respect to claim 15, the combination (Zhang) teaches wherein the drive assembly includes lead screws (3, Fig.2) connected to the mounting arms (2) and a drive member (51) connected to the end portion of the body (52), the drive member (51) displaceable by the body to drive or rotate the lead screws (section 0051). 
. 
Allowable Subject Matter
4.	Claims 5-12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HIWOT E TEFERA/Examiner, Art Unit 3637